 



Exhibit 10.19

AMENDMENT NUMBER 1
to the
EMPLOYMENT AGREEMENT
Between
FIRST KEYSTONE FINANCIAL, INC.
And
THOMAS M. KELLY

     WHEREAS, as of December 1, 2004, First Keystone Financial, Inc. (the
“Corporation”) entered into an employment agreement (the “Agreement”) pursuant
to which the Corporation agreed to employ Thomas M. Kelly (the “Executive) as
President and Chief Operating Officer;

     WHEREAS, effective May 1, 2005, the Board of Directors has appointed the
Executive as the President and Chief Executive Officer of the Corporation; and

     WHEREAS, the Board of Directors of the Corporation and Executive desire to
amend the Agreement to reflect certain mutually agreed upon revisions.

     NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
the Savings Bank and Executive do hereby agree to amend the Agreement as
follows:

1. Section 2(a) of the Agreement is deleted in its entirety and replaced with
the following:

     The Corporation hereby employs the Executive as President and Chief
Executive Officer of the Corporation and Executive hereby accepts said
employment and agrees to render such services to the Corporation on the terms
and conditions set forth in this Agreement. The term of employment under this
Agreement shall be for three years, commencing on the date of this Agreement
and, subject to the requirements of the succeeding sentence, shall be deemed
automatically, without further action, to extend for an additional year on each
annual anniversary of the date of this Agreement. Prior to the anniversary of
the date of this Agreement and each annual anniversary thereafter, the Board of
Directors of the Corporation shall consider and review (with appropriate
corporate documentation thereof, and after taking into account all relevant
factors, including the Executive’s performance hereunder) extension of the term
under this Agreement, and the term shall continue to extend in the manner set
forth above unless either the Board of Directors does not approve such extension
and provides written notice to the Executive of such event or the Executive
gives written notice to the Corporation of the Executive’s election not to
extend the term, in each case with such written notice to be given not less than
thirty (30) days prior to any such anniversary date. References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.

2. Section 3(a) of the Agreement is deleted in its entirety and replaced with
the following:

     The Employers shall compensate and pay Executive for his services during
the term of this Agreement at a minimum base salary of $220,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of

 



--------------------------------------------------------------------------------



 



the Employers and may not be decreased without the Executive’s express written
consent. In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

3. Section 5(e) of the Agreement is deleted in its entirety and replaced with
the following:

     In the event of the failure by the Employers to elect or to re-elect or to
appoint or to re-appoint the Executive to the offices of President and Chief
Executive Officer of the Corporation and the Savings Bank or a material adverse
change made by the Employers in the Executive’s functions, duties or
responsibilities as President and Chief Executive Officer of the Corporation and
the Savings Bank without the Executive’s express written consent, the Executive
shall be entitled to terminate his employment hereunder and shall be entitled to
the payments and benefits provided for in Section 5(c)(A) and (B); however, such
termination shall not otherwise constitute a material breach of this Agreement
by the Corporation.

4. All other sections and provisions in the Agreement shall continue in full
force and effect and are incorporated by reference into this Amendment No. 1.

     This Amendment No. 1 to the Agreement shall be deemed effective as of
May 1, 2005.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 1 to the Agreement as of this 28th day of March 2005.

                  ATTEST:       FIRST KEYSTONE FINANCIAL, INC.    
 
               
/s/Carol Walsh
      By:   /s/Donald S. Guthrie     Witness       Title: Chairman    
 
                        EXECUTIVE    
 
                /s/Carol Walsh       /s/ Thomas M. Kelly                  
Witness       Thomas M. Kelly    

 